Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Correctional Services, dated July 2, 1996, which affirmed a determination of a Hearing Officer dated April 23, 1996, after a Tier III Superintendent’s hearing finding the petitioner guilty of certain misconduct and imposing penalties.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The testimony of the charging officer, as well as the written misbehavior report, constituted substantial evidence of the petitioner’s misconduct (Matter of Perez v Wilmot, 67 NY2d 615; Matter of Duso v Kralik, 216 AD2d 297).
The petitioner’s remaining contentions are without merit. Ritter, J. P., Sullivan, Santucci and McGinity, JJ., concur.